     Case 1:21-cv-00100-DAD-SAB Document 9 Filed 04/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD JOSE DUPREE, JR.,                          No. 1:21-cv-00100-DAD-SAB (PC)
12                        Plaintiff,
13            v.                                         ORDER DISMISSING ACTION DUE TO
                                                         PLAINTIFF’S FAILURE TO PAY FILING
14    E. MORENO, et al.,                                 FEE
15                        Defendants.                    (Doc. No. 8)
16

17

18           Plaintiff Richard Jose Dupree, Jr. is a state prisoner proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On January 25, 2021, the assigned magistrate judge issued findings and recommendations,

22   recommending that plaintiff’s application to proceed in forma pauperis under 28 U.S.C.

23   § 1915(g) be denied because plaintiff had suffered three or more prior strike dismissals and that

24   he be ordered to pay the required $402.00 filing fee in order to proceed with this action. (Doc.

25   No. 7.) On February 24, 2021, the undersigned adopted those findings and recommendations,

26   denied plaintiff’s motion to proceed in forma pauperis, and ordered plaintiff to pay the $402.00

27   filing fee in full within twenty-one (21) days. (Doc. No. 8.) Plaintiff was cautioned that failure to

28   /////
                                                         1
     Case 1:21-cv-00100-DAD-SAB Document 9 Filed 04/13/21 Page 2 of 2


 1   comply with that order and pay the required filing fee within the specified time would result in

 2   dismissal of this action. (Id. at 2.)

 3           To date, plaintiff has not paid the required filing fee and the deadline in which to do so has

 4   now passed.

 5           Accordingly,

 6           1.      This action is dismissed without prejudice due to plaintiff’s failure to pay the

 7                   required filing fee; and

 8           2.      The Clerk of the Court is directed to close this case.

 9   IT IS SO ORDERED.
10
         Dated:     April 12, 2021
11                                                       UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
